Citation Nr: 1622262	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  09-00 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and July 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran presented sworn testimony at a hearing before the undersigned in March 2016.  A transcript of that hearing is of record.

The Board is concurrently issuing a separate decision under a different docket number regarding the issue of entitlement to waiver of recovery of an overpayment of VA benefits, to include the validity of the overpayment.  That decision will be sent to the Veteran under separate cover.

The issues of service connection for right ear hearing loss and Hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss impairment was noted on his entrance examination, shown to have worsened during service and has existed on an ongoing basis to the present time.

2.  The Veteran's tinnitus had its onset in service and has existed on an ongoing basis to the present time.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a left ear hearing loss disability are met. 38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).

2.  The criteria to establish service connection for tinnitus are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(b), 3.307(a), 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Ear Hearing Loss

The Board finds that service connection for a left ear hearing loss disability is warranted.  Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

A veteran is presumed to have been sound upon entry into active service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

If a condition is noted at the time of service entrance, a veteran is not entitled to the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Under such circumstances, service connection is warranted if the preexisting disorder was aggravated by a veteran's active service.  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  This presumption of aggravation only requires evidence of an actual worsening of a preexisting condition during service; it does not require direct evidence of nexus, that is, that the worsening was caused by service.  Smith v. Shinseki, 24 Vet. App. 40, 47 -48 (2010).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss, (although not necessarily a disability for VA purposes).  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

In this case, the evidence of record shows that the Veteran had a left ear hearing loss disability at entrance into service, and that his left ear hearing loss disability worsened during service.  The Veteran's August 1973 entrance examination report shows audiometric tests results, in decibels, as follows:  




HERTZ




500
1000
2000
3000
4000
6000
LEFT
70
45
35
/
40
/

At his October 1974 separation examination, his audiometric test results were as follows:  





HERTZ




500
1000
2000
3000
4000
6000
LEFT
90
80
60
/
45
/
The Veteran's entrance examination report reflects a left ear hearing loss, with the notation "reduced hearing L ear H2."  As such, the presumption of soundness on induction does not attach to the Veteran's left ear, and service connection may be considered only on the basis of aggravation of left ear hearing loss in service.  38 C.F.R. § 3.304.  Moreover, the Veteran's October 1974 separation examination shows an actual worsening of his left ear hearing loss impairment during service.  There is no evidence that the increase in his left ear hearing loss disability was due to the natural progress of the disease.  The Board notes that the June 2010 VA examiner found that there was no change in the Veteran's hearing loss from entrance to separation; however, the examiner did not address the October 1974 separation examination results.  As such, the Board finds that the June 2010 VA examiner's opinion lacks probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005).  Thus, the Veteran's preexisting left ear hearing loss will be presumed to have been aggravated by his active service.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran has a current left ear hearing loss for VA compensation purposes.  The Board notes that the June 2010 VA examination did not include pure tone or speech recognition results for the Veteran's left ear because the air conduction pure tone thresholds for that ear were inconsistent, making it difficult to determine the degree of loss.  Nevertheless, the June 2010 examiner found that the bone conduction thresholds revealed at least a moderate to severe loss at 500 to 4,000 Hertz and, coupled with speech thresholds, indicate a primarily sensorineural hearing loss in the left ear through at least part of the speech range.  The June 2010 VA examiner also reported that the Veteran did not respond to the Maryland CNC presented to his left ear, and that acoustic emittance revealed a compliant middle ear system and absent acoustic reflexes.  

In addition to showing a left ear hearing loss disability for VA compensation purposes at entrance and at separation from service, additional audiometric testing performed in February 1977 and June 1977 (during a period of service that was later determined to be void) showed that the Veteran continued to have left ear hearing loss in the post-service years because these tests revealed auditory thresholds meeting the requirements of 38 C.F.R. § 3.385.  See February 1977 and June 1977 Examination Reports.  Thus, as the evidence of record shows that the Veteran had a left ear hearing loss for VA compensation purposes at his entrance into service in 1973, at his separation from service in 1974 and during his post-service years, and the recent VA examination shows that the Veteran currently has moderate to severe sensorineural hearing loss, the Board affords the benefit of the doubt to the Veteran and finds that he has exhibited a current left ear hearing loss disability for VA compensation purposes during the appeal period.  Consequently, service connection for left ear hearing loss impairment is warranted.

Tinnitus

The Board also finds that service connection for tinnitus is warranted.  The Veteran has a current diagnosis of tinnitus and as discussed above, his left ear hearing loss worsened during service.  See June 2010 VA Examination Report; see October 1974 Separation Examination Report.  Moreover, the Veteran reported that his tinnitus had its onset in service, and has been recurrent since that time.  See March 2010 Written Statement; see also June 2010 VA Examination Report.  Even though his service treatment records are silent for reports of tinnitus in service, the Veteran is competent to report the onset of his tinnitus, and the Board finds his statements credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although the June 2010 VA examiner provided a negative nexus opinion, as noted above, the examiner did not consider the Veteran's October 1974 separation examination showing worsening left ear hearing in service and thus, the opinion is afforded no probative value.  Therefore, as the most probative evidence of record demonstrates that the Veteran's tinnitus had its onset in service and has been chronic and recurrent since that time, service connection is warranted.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258 (2015).



ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Right Ear Hearing Loss

The claim of service connection for right ear hearing loss must be remanded to obtain an addendum opinion concerning the etiology of this disorder.  The Veteran was provided with a VA audiological examination in June 2010 at which time the examiner found that his right ear hearing loss was not related to his military service.  The examiner failed to address pertinent medical evidence, including the Veteran's October 1974 separation examination showing worsening right ear hearing during service.  As the examiner failed to address all of the relevant evidence of record, the Board finds the negative nexus opinion provided with regard to the Veteran's right ear hearing loss to be inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  As such, a new opinion must be obtained.  

Hepatitis C

The Veteran contends that he is entitled to service connection for Hepatitis C as a result of exposure to the virus through an immunization shot via a jet air gun injector.  The Veteran has been diagnosed with Hepatitis C, and the Board notes that a June 2004 VBA Fast Letter states that transmission of the virus via air gun is "biologically plausible."  Thus, the Board finds that a VA examination is warranted in order for an examiner to opine as to nature, onset, and etiology of the Veteran's Hepatitis C.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In reaching this conclusion, the Board is cognizant that the Veteran is currently incarcerated, although he reports that he will be released in the near future.  Regardless, the United States Court of Appeals for Veterans Claims (Court) has long held that incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Further, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Id.  

Additionally, the Board notes that on his December 2008 VA Form 9, the Veteran states that he received treatment for jaundice in 1975 from the Parkway Hospital Clinic in Houston, Texas.  On remand, attempts should be made to obtain these records.  See 38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private treatment records concerning the Veteran's treatment for hearing loss and Hepatitis C, including any available records from Parkway Hospital Clinic in Houston, Texas, from 1975.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service right ear hearing loss and Hepatitis C symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After the above development has been completed, obtain an addendum VA medical opinion addressing whether the Veteran's right ear hearing loss had its onset during service or is etiologically related to service.  The claims file should be made available to and reviewed by the examiner.  An examination should be conducted if deemed necessary by the examiner.  All findings should be reported in detail.  

The examiner should opine whether the Veteran's right ear hearing loss disability is at least as likely as not the result of service, to include the noise exposure therein.  

In offering this assessment, the examiner should acknowledge and discuss the August 1973 entrance examination hearing test results and the October 1974 separation examination hearing test results showing threshold shifts in his right ear hearing during service.  The examiner should also address the hearing test results reported in the Veteran's February 1977 and June 1977 service examinations, as well as his competent reports concerning his in-service noise exposure and the onset of his right ear hearing loss.  

4.  Provided that the Veteran has been released from incarceration, schedule him for an appropriate VA examination to determine the nature, onset, and etiology of his Hepatitis C. All necessary tests should be conducted and all findings reported in detail.

After reviewing the claims file, the examiner should opine as to whether it is at least as likely as not that the Veteran's Hepatitis C is related to active service or any incident of such service, to include his claimed in-service immunization shot via air gun injection.  The examiner should also review and address the following evidence: (1) the Veteran's December 2008 Statement in Support of Claim regarding intravenous drug use during service; (2) the written statement made on his December 2008 VA Form 9 regarding potential sources of infection encountered during service; and (3) the Veteran's hearing testimony that he does not have any tattoos and was not irresponsible with regard to sexual partners (see Hearing Tr. at 4, 18-19).  

If the Veteran remains incarcerated and it is not possible to afford him a VA examination, contact the correctional facility and request that an examiner at the correctional facility perform the above examination and respond to the above inquiries.  If that is not feasible, the RO should arrange for the Veteran's claims folder to be reviewed by a VA examiner.  

5.  Then readjudicate the remanded issues.  If the benefits sought remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


